Citation Nr: 9904287	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-42 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

Entitlement to service connection for lumbosacral strain, a 
left heel spur, a bilateral knee disorder, and tension 
headaches.

Entitlement to a higher evaluation for hypertension, 
initially rated 10 percent disabling.

Entitlement to a higher (compensable) initial evaluation for 
status post rupture of the left Achilles tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel
INTRODUCTION

The veteran had active service from September 1980 to August 
1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1993 RO rating decision that denied service 
connection for lumbosacral strain, a left heel spur, a 
bilateral knee disorder, and headaches; granted service 
connection for hypertension and assigned a 10 percent rating; 
and granted service connection for status post rupture of the 
left Achilles tendon and assigned a zero percent rating.  The 
veteran was scheduled for various hearings before a member of 
the Board.  He requested a postponement of the first hearing 
and then failed to report for a rescheduled hearing.

The report of the veteran's VA spine and joint examination in 
January 1993 and correspondence from him dated in August 1996 
constitute claims for secondary service connection for right 
Achilles tendon and left hip conditions due to the service-
connected status post rupture of the left Achilles tendon 
disorder.  These claims have not been adjudicated by the RO 
and they will not be addressed by the Board.  These matters 
are referred to the RO for appropriate action.


REMAND

The report of the veteran's VA joint and spine examination in 
January 1993 notes the presence of chronic lumbosacral 
sprain, but no symptoms of this disorder were found on 
objective examination.  The rationale for this diagnosis was 
not provided by the examiner.  

The service medical records show that a bone spur of the left 
heel was found on X-ray in October 1991.  The report of the 
VA joint and spine examination, including X-rays of the left 
ankle, was negative for a left heel spur and the range of 
motion of the left ankle was reported as normal with 
dorsiflexion to 10 degrees.  The normal range of dorsiflexion 
of an ankle for VA rating purposes is considered to be 20 
degrees and the X-rays do not indicate detailed analysis of 
the left heel.  
The service medical records reveal that the veteran underwent 
surgical consultation in July 1984 after sustaining a left 
knee injury.  The consultation report notes a history of knee 
problems since 1973-1974.  At the January 1993 VA medical 
examination, the left knee was not evaluated and the veteran 
now reports having undergone right knee surgery in 1996 and 
having had problems with his knees since undergoing the 
rigors of military life.  

In January 1993, the veteran underwent a VA neurological 
examination.  A history of headaches since service was noted 
and tension headaches was diagnosed.  The etiology of the 
tension headaches was not reported by the examiner.

In view of the above, it is the judgment of the Board that 
the reports of the veteran's VA examinations in 1993 are 
inadequate for rating purposes and that the veteran should 
undergo a contemporaneous VA compensation examination that 
takes into account prior medical evaluations and treatment in 
order to determine the nature and extent of any lumbosacral 
strain, left heel spur, and bilateral knee disorder; to 
determine the severity of the status post rupture of the left 
Achilles tendon condition; and to obtain opinions as to the 
etiology of the tension headaches, and any right or left knee 
disorder.  38 C.F.R. § 4.70 (1998); Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Reports concerning the veteran's 
treatment for the claimed conditions that have not been 
obtained should be secured in view of VA's continuing duty to 
obtain this evidence.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

The regulations for the evaluation of disabilities of the 
cardiovascular system were amended, effective January 12, 
1998.  The record does not show that the RO has considered 
the revised regulations in the evaluation of the veteran's 
hypertension.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for the conditions being considered in 
this appeal since his separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any lumbosacral 
strain, left heel spur, right knee 
disorder, left knee disorder, tension 
headaches, and status post rupture of the 
left Achilles tendon.  All indicated 
studies, including X-rays of the left 
heel and knees, should be performed and 
all clinical findings reported in detail, 
including the measured (and normal) 
ranges of motion of each examined joint.  
The examiner should provide the rationale 
for any diagnosis not supported by 
objective medical findings, and express 
opinions as to the etiology of any right 
or left knee disorders found, and as to 
the etiology of the tension headaches.

3.  After the above development, the RO 
should review the claims.  The review of 
the claim for an increased evaluation for 
hypertension should consider the 
provisions of 38 C.F.R. § 4.104, Code 
7101, effective prior to and as of 
January 12, 1998, and resolve the claim 
under the criteria that are to the 
advantage of the veteran.  The RO should 
consider the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 in reviewing the claim 
for an increased evaluation for the 
status post rupture of the left Achilles 
tendon.  In order to assist the examiner 
in providing the requested information, 
the claims folder must be made available 
to the physician and reviewed prior to 
the examination.

4.  If any action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be notified that a substantive 
appeal must be filed within 60 days with 
respect to any new issue.  38 C.F.R. 
§ 20.302(c).

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


